                                                        r,:::: ··~ .. -·    _ .. - - -

                                                        ! rsnc ~D\Y
                                                            DOCl\lE\T
UNITED STATES DISTRICT COURT                            1   ELECl}{O\lCALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC r::
CAROL YUAN-LEUNG,                                           DA Tf FILED: _
                                                                           ------..----
                                                                                    / 7_k_.:__
                                                                                __,_/~     1




                               Plaintiff,

                 - against -                         18 Civ.         6236        (LLS)

ORSYN LAND SERVICES, INC.,         IN BUM            MEMORANDUM             &   ORDER
CHUNG, and MIN CHONG LEE,

                               Defendants.


     Plaintiff Carol Yuan-Leung brought this action alleging

fraudulent filing of a federal tax information return in

violation of 26 U.S.C.    § 7434 and mail fraud in violation of 18

U.S.C. § 1341.     Default judgment was entered against the

defendants.   They now move to vacate the default judgment.                              For

the reasons that follow,       defendants' motion is denied.

                                 BACKGROUND

     Plaintiff Carol Yuan-Leung, defendant In Bum Chung,                         and

defendant Min Chong Lee were partners of a title insurance

company called Orsyn Abstracts LLC          ("Orsyn Abstracts").                 Mr.

Chung and Ms. Lee were also officers of another entity called

Or syn Land Services,   Inc.    ( "Or syn Land") .

     On July 31,    2015, Ms.    Leung left Orsyn Abstracts, which

owed her $100,395.28 at the time.           That day, Mr. Chung wrote to

Ms. Leung's company,    SSYL Corp.,     a check in the amount of

$50,395.28, and Mr. Chung and Ms.          Lee executed a promissory note

promising to pay Ms. Leung the remaining $50,000 balance.


                                     -1-
     On December 19, 2016, Ms. Leung commenced a New York state

court action against defendants to recover the promissory note's

unpaid balance.    The parties reached a settlement, which

disposed of the issue of the remaining $50,000 balance.

     On March 19, 2018, Ms. Leung received from Orsyn Land a

Form 1099 for the 2015 tax year, which identified the original

$50,595.28 payment to her as "non-employee compensation."

     Ms. Leung brought this action on July 10, 2018, alleging

that the Form 1099 had been fraudulently filed because that

payment was not "compensation" (i.e., earnings taxable to her,

and a deduction for Orsyn Land) but rather a partial repayment

of contributions she made to Orsyn Abstracts between 2013 and

2015 to finance its operating expenses.    Defendants were served

in July of 2018.

     Defendants retained Michael-Hyun Lee, Esq. as their

counsel.   Mr. Lee informed defendants that he would represent

them in this case, but he did not file a notice of appearance,

did not file an answer, nor take any otter action on defendants'

behalf, due to claimed but unspecified "serious health issues."

Michael-Hyun Lee Deel. 1 9.    He states that as his health issues

worsened, he was not able to assist defendants or "even to

communicate with them regarding this matter."    Id. 1 10.   No

affidavit of any treating or other physician has been submitted.

     On October 1, 2018, the Clerk issued a certificate of


                                 -2-
default as to all defendants.        On October 5, 2018, plaintiff

moved for default judgment, which was served upon each of the

three defendants via U.S. Mail       (Dkt. No. 25).   Default judgment

was entered on November 2, 2018 against defendants requiring

them to immediately issue a corrected Form 1099, and awarding

Ms. Leung the amount of $33,276.43, representing primarily her

costs and attorneys'   fees incurred in obtaining correction of

the Form 1099, as well as $5,000 statutory damages.

     On December 13, 2018, the Clerk issued a writ of execution

against defendants in the amount of $33,276.43, which was served

upon defendants' banks on December 31, 2018 and January 2, 2019.

     On January 10, 2019, defendants' previous counsel, Mr. Lee,

sent an email to plaintiff's counsel stating, "I would

appreciate a call from you and if you can send a notice to the

bank lifting the writ of execution as soon as possible to limit

any irreparable damage to my client."        O'Brien Deel. Ex. 1.

     New counsel for defendants, Ro0ert James Basil, Esq. of the

Basil Law Group,   PC, appeared on February 26, 2019, and filed

this motion to vacate the default judgment on April 20, 2019.

                              DISCUSSION

     "The court may set aside an entry of default for good

cause, and it may set aside a final default judgment under Rule

60 (b)."   Fed. R. Civ. P. 55 (c).     Defendants' application is made

pursuant to Fed. R. Civ. P.    60 (b) (1), which states that "the


                                     -3-
court may relieve a party or its legal representative from a

final judgment, order, or proceeding" for reasons of "mistake,

inadvertence, surprise, or excusable neglect."

      "In applying Rule 60 (b) ( 1)    in the context of default

judgments, courts have gone beyond the bare wording of the rule

and established certain criteria which should be considered in

deciding whether the designated standards have been satisfied."

Davis v. Musler,      713 F.2d 907,   915   (2d Cir. 1983).   Those

criteria are: " ( 1) whether the default was willful;          ( 2) whether

defendant has a meritorious defense; and (3)          the level of

prejudice that may occur to the non-defaulting party if relief

is granted."    Id.     "Of these elements, willfulness is

preeminent, and a willful default will not normally be set

aside."   MacEwen Petroleum,     Inc. v. Tarbell, 173 F.R.D. 36, 39

(N.D.N.Y. 1997).

                                Willfulness

      The Second Circuit has "interpreted 'willfulness,' in the

context of a default, to refer to conduct that is more than

merely negligent or careless."         S.E.C. v. McNulty,     137 F.3d 732,

738   (2d Cir. 1998).     "On the other hand, the court may find a

default to have been willful where the conduct of counsel or the

litigant was egregious and was not satisfactorily explained."

Id.

      Defendants argue that their default was not willful because


                                      -4-
they acted promptly by retaining Mr. Lee as counsel after being

served with the complaint, and by retaining their present

counsel, Mr. Basil, promptly after ~earning that Orsyn Land's

bank account had been frozen.     Defendants also argue that the

failure of their previous counsel, Mr. lee, to appear or defend

them was due to his physical illness and thus not willful.

     Defendants offer no explanation for their silence and

inaction for four months between October 5, 2018, when they were

served with plaintiff's motion for default judgment via U.S.

Mail, and February of 2019, when they hired new counsel after

learning that their bank accounts had been frozen.        During those

months, defendants did not notify the court, or apparently Ms.

Leung, of any difficulty getting in contact with Mr. Lee.         That

supports a finding of a deliberate and willful default.         See

Original Appalachian Artworks,    Inc. v. Yuil Int'l Trading Corp.,

105 F.R.D. 113, 116 (S.D.N.Y. 1985):

     A bona fide effort to find counsel is certainly relevant to
     the willfulness of a party's default. See Zuck, 710 F.2d at
     92-95. But where a party is notified that he is in default and
     he apparently makes no effort to appear prose or to explain
     his situation to the opposing party and the court, such
     neglect is inexcusable.

     See also McNulty,   137 F.3d at 740    ("In sum, where the

attorney's conduct has been found to be willful, the willfulness

will be imputed to the party himself where he makes no showing

that he has made any attempt to monitor counsel's handling of




                                   -5-
the lawsuit.") .    Before plaintiff filed the complaint, Mr. Lee

had exchanged multiple emails with plaintiff's counsel

throughout May and June of 2018,       in only one of which he

mentions a health issue     ("back pain from my weekend golf")

O'Brien Deel. Ex.    3.   Defendants do not identify any previous

issues with Mr. Lee's health, or explain how it prevented him

from taking any action whatsoever after the complaint was served

in July of 2018.     See Lehr Constr. Corp., No. 16-CV-4048      (AJN),

2017 WL 464428, at *4     (S.D.N.Y.   Feb. 2, 2017)   ("Illness or

disability alone does not constitute excusable neglect .

While courts will occasionally rely on the illness or disability

of a party or attorney when finding excusable neglect, these

cases involve extraordinary circumstances,       such as a sudden,

unexpected, or catastrophic illness, or the party has pointed to

specific facts and circumstances demonstrating why the illness

or disability caused them to miss the original deadline.").

     Mr. Lee later worked on this case again,         as shown by his

January 10, 2019 email asking plaintiff's counsel to have the

writ of execution lifted, but he never challenged or sought

relief from the default judgment.

                           Meritorious Defense

     "In order to make a sufficient showing of a meritorious

defense in connection with a motion to vacate a default

judgment, the defendant need not establish his defense


                                      -6-
conclusively, but he must present evidence of facts that,     if

proven at trial, would constitute a complete defense."      McNulty,

137 F.3d at 740   (citations and internal quotation marks

omitted).

     Defendants' defense is that the Form 1099 was not

fraudulent, but accurate because the $50,395.28 payment made to

Ms. Leung's company SSYL Corp. was not a repayment of a loan but

rather a buyout of her membership interest in Orsyn Abstracts.

There is no evidence supporting those conclusory statements.

Defendants submit Orsyn Abstracts' balance sheets stating that

there were no "Loans from shareholders" during the years 2010

through 2015, but the category "Loans from shareholders" might

not include contributions from part~ers such as Ms. Leung.

Orsyn Abstracts' handwritten ledger contains an account entitled

"Carol Loan" which shows an amount of $100,395.28, followed by a

subtraction of $50,395.28 as of July 31, 2015, when defendants

made that payment.   Leung Deel. Ex. 1B.   Nor, even accepting

defendants' description, is it apparent that a payment for

buyout of a membership interest should be characterized as

"compensation" taxable as income to the seller.

     Defendants have not presented evidence showing they have a

complete or meritorious defense.

                              Prejudice

     The primary relief plaintiff Ms. Leung obtained in the


                                 -7-
default judgment was the compelled correction of the wrongful

Form 1099, and it took her over $30,000 and four months of

litigation to straighten out the tax difficulty in which the

defendants' misdescription of the transaction had placed her.

They made no serious effort to defend the case, and offer no

cogent defense to it.     To now retroactively annul that judgment,

set aside the correction of her tax status, and restart from the

beginning, based on the flimsy assertions now offered by

defendants, would be unjust and preJudicial indeed.

                                 CONCLUSION

       Defendants' motion to vacate the default judgment     (Dkt. No.

43)   is denied.

       So ordered.   No costs.

Dated:      New York, New York
            January 7, 2020



                                          LOUIS L. STANTON
                                              U.S.D.J.




                                    -8-
